Citation Nr: 0011728	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating action of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, inter alia, the benefit 
sought on appeal.  

In August 1996, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  

In an April 2000 Informal Hearing Presentation, the 
representative noted that the RO had incorrectly 
recharacterized the issue on appeal as entitlement to service 
connection for mitral valve prolapse as related to exposure 
to chemicals and agents in the Persian Gulf.  In a November 
1998 letter to the veteran, the RO notified her that her 
claim of service connection for the claimed condition as a 
result of exposure to certain agents during service in the 
Persian Gulf was incomplete and she was informed of the 
evidence necessary to well ground that claim.  Based on a 
review of the record, the Board finds that the issue 
presently before the Board is limited to service connection 
for mitral valve prolapse on a direct basis.

The Board remanded the case in November 1996 and October 1997 
for further development.

REMAND

Service medical records include the report of a September 
1990 enlistment examination which noted a normal heart.  The 
report of a May 1991 physical examination yielded an 
assessment of probable mitral valve prolapse with associated 
chest pain.  Post-service medical records include a June 1992 
private echocardiogram which found a mild bileaflet mitral 
valve prolapse, and a December 1993 VA examination report 
which diagnosed mitral valve prolapse with occasional chest 
pain.  As such, the Board finds that the veteran's claim for 
service connection is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Inasmuch as the veteran 
has submitted a well-grounded claim of service connection, VA 
is obligated to assist her in the development of her claim.  
Id.   

When the Board reviewed the veteran's appeal in October 1997, 
it was noted that the record included the previously noted 
diagnoses of mitral valve prolapse; however, the report of a 
January 1997 VA examination noted no evidence of a mitral 
valve prolapse on echocardiogram.  The Board remanded the 
case for further development; specifically, an examination to 
resolve the diagnostic conflict as to whether the veteran 
actually had a disorder manifested by mitral valve prolapse.

As instructed by the Board, the RO scheduled the veteran for 
a VA examination in November 1998; however, she failed to 
report to that examination.  The RO then returned the claims 
folder to the Board.  

The claims folder includes copies of November 1997 
correspondence which were sent to the veteran, but forwarded 
to two separate addresses.  The claims folder also includes a 
copy of the notice of the appointments sent by the VA Medical 
Center (VAMC) to the veteran at the address noted on the most 
recent forwarding notice.  The Board notes that the address 
used by the VAMC is the same used by the RO in correspondence 
sent to the veteran in September and November 1999; none of 
which has yet to be returned as undeliverable or forwarded to 
another address.  

The Board appreciates the efforts taken by the RO, however, 
at the present, the evidence of record is still insufficient 
to decide the issue of service connection with any certainty 
and the Board cannot exercise its own independent judgment on 
medical matters.  As such, further examination is required, 
to include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Given the need for a medical opinion and the apparent 
confusion regarding the veteran's address, the Board finds 
that another Remand in necessary, but is aware that VA's duty 
to assist is not a one-way street.  If the veteran wishes 
help, she cannot passively wait for it in those circumstances 
where her own actions are essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  In the present case, 
the Board reminds the veteran of her legal obligation to 
cooperate and appear for the scheduled examination.  Should 
she again fail to appear the Board will deny the claim as not 
well grounded for failure to submit competent evidence of a 
current disability.  38 U.S.C.A. § 5107 (West 1991).

The Board points out that it is imperative that all efforts 
to schedule examinations and notify the veteran of the 
examinations must be documented in writing.  Copies of a 
letter to the veteran's last known address, informing her of 
the exact date, place and time of the examination would be 
sufficient.  Any failure of the veteran to report for 
scheduled examinations must also be documented.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for mitral 
valve prolapse since January 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current nature and etiology of any 
demonstrated heart disorder, to include 
mitral valve prolapse.  The claims folder 
should be made available to the examiner 
for review prior to and during the 
examination.  An echocardiogram, and any 
other indicated tests deemed necessary, 
must be performed.  Based on the 
examination and review of the case, the 
examiner is requested to express an 
opinion as to the following questions:  
1)  Does the veteran currently have an 
identifiable heart disorder, to include 
mitral valve prolapse?  2)  If yes, is 
the disorder etiologically related to the 
mitral valve prolapse found in service?  
3)  If the veteran is diagnosed with 
mitral valve prolapse, an opinion must be 
offered as to whether the disorder 
clearly and unmistakably began prior to 
her commencement of active duty service 
in December 1990, or because the 
appellant was apparently asymptomatic 
prior to service, whether the disorder 
began while she was on active duty.  If 
it is determined that the condition pre-
existed service, the examiner should 
comment on whether the pre-existing 
condition underwent an increase in 
severity beyond natural progress during 
the veteran's military service  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be typed.

3.  The veteran should be informed that 
her cooperation is vitally important to a 
resolution of her claim.  She should be 
informed of the provisions of 38 C.F.R. 
§ 3.655 (1999).  If she fails to report 
for any examination, that fact must be 
noted in the record and a copy of the 
written notice of examination must be 
associated with the claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


